Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 1 of 20 PageID: 38954



                                                                            REDACTED
                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY
                                      CAMDEN VICINAGE

     EAGLE VIEW TECHNOLOGIES, INC., and
                                                          Civil Action No. 1: l 5-cv-07025
     PICTOMETRY INTERNATIONAL CORP.,
                                                          Hon. Robert B. Kugler, U.S.D.J.
                         Plaintiffs,
                                                          Hon. Joel Schneider, U.S.M.J.
              v.
                                                          Final Pretrial Conference:
                                                          April 1, 2019 at 10:00 AM (D.E. 559)
     XACTW ARE SOLUTIONS, INC., and
     VERISK ANALYTICS, INC.,
                                                          Jury Selection and Trial:
                                                          June 10, 2019 at 9:00 AM (D.E. 565)
                         Defendants.


                           PROPOSED JOINT FINAL PRETRIAL ORDER



                                             •c


                                                                              PTO~,
                                                                                      >Tab{s)
                                                    ' .:                      Pa2e
                    I   Jurisdiction and Brief Summary of the Case             2         -
                   II   Stipulated Facts                                       5         2
                  III   Plaintiff's Contested Facts                            5         3
                  IV    Defendants' Contested Facts                            5         4
                  V     Witnesses and Summary of Testimony                     5       5A-5B
                 VI     Expert Witnesses                                       6       6A-6E
                 VII    Exhibits                                                8      7A-7B
                 VIII   Law                                                    9       8A-8B
                  IX    Miscellaneous                                          9          -
                   X    Jury Trial                                             20         -




    MEI 30290577v. l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 2 of 20 PageID: 38955




            The following shall constitute the Final Pretrial Order pursuant to Rule 16, Federal Rules
    of Civil Procedure. This Final Pretrial Order shall govern the conduct of the trial of this case.
    Amendments to this Joint Final Pretrial Order will be allowed only in exceptional circumstances
    to prevent manifest injustice, or under any other circumstances permitted by the Court. See Fed.
    R. Civ. P. 16(e ). Counsel are urged to move to amend in a timely fashion any portion of the Joint
    Final Pretrial Order that must be changed or modified between the filing of the Joint final Pretrial
    Order and the trial date.

    APPEARANCES:
     Plaintifrs Counsel                                Defendants' Counsel

     Liza M. Walsh                                     Scott S. Christie
     Hector D. Ruiz                                    Matthew A. Sklar
     Eleonore Ofosu-Antwi                              Ravin R. Patel
     WALSH PIZZI O'REILLY FALANGA LLP                  MCCARTER & ENGLISH, LLP
     One Riverfront Plaza                              Four Gateway Center
     103 7 Raymond Boulevard, Suite 600                100 Mulberry Street
     Newark, NJ 07102                                  Newark, New Jersey 07102
     (973) 757-1100                                    (973) 848-5388

     Adam R. Alper                                        Lee Carl Bromberg
     Brandon H. Brown                                     Wyley S. Proctor
     KIRKLAND & ELLIS LLP                                 Brian M. Seeve
     555 California Street                                Thomas R. Fulford
     San Francisco, CA 94104                              Thomas F. Foley
     (415) 439-1400                                       James Thomson
                                                          MCCARTER & ENGLISH, LLP
     Michael W. De Vries                                  265 Franklin St.
     KIRKLAND & ELLIS LLP                                 Boston, Massachusetts 02110
     333 South Hope Street                                (61 7) 449-6500
     Los Angeles, CA 90071
     (213) 680-8400

     Leslie M. Schmidt
     KIRKLAND & ELLIS LLP
     601 Lexington Ave
     New York, NY 10022
     (212) 446-4800

     Gianni Cutri
     Joel R. Merkin
     KIRKLAND & ELLIS LLP
     300 North LaSalle
     Chicago, IL 60654
     (312) 862-2000


                                                      1

    MEI 30290577v. l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 3 of 20 PageID: 38956




    PARTI.            JURISDICTION AND BRIEF SUMMARY OF THE CASE

    1.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 100 et seq. This

            Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331 and

             1338(a). Subject matter jurisdiction is not disputed. Venue is proper in this judicial district

            under 28 U.S.C. §§ 1391 and 1400(b). For purposes of this action only, no party has

            contested personal jurisdiction or venue.

    2.      EagleView alleges infringement of U.S. Patent Nos. 8,078,436 (the "'436 patent"),

             8,170,840 (the '"840 patent"), 9,129,376 (the "'3 76 patent"), 8,825,454 (the"' 454 patent"),

             8,818,770 (the "'770 patent"), and 9,135,737 (the '"737 patent").

    3.      The asserted claims ("Asserted Claims") are:

                                 Asserted Patents           Asserted Claims
                                    '436 patent          Claims 2, 21, and 36
                                    '840 patent          Claims 10 and 18
                                    '376 patent          Claims 17, 20, and 23
                                    '454 patent          Claim 26
                                    '770 patent          Claim 12
                                    '737 patent          Claim 25

    4.      Eagle View contends that Defendants' infringement is willful and that EagleView is entitled

            to damages, including lost profits, sufficient to compensate it for Defendants' infringement.

            Defendants contend that they do not infringe and are not liable for infringement of any of

            the Asserted Claims, that there is no basis for assertion of willful infringement, and that all

             of the Asserted Claims are invalid.

    5.       Eagle View seeks:

             1.       a judgment declaring that the Asserted Claims are not invalid;

             11.      a judgment declaring that the Asserted Claims are infringed under§§ 271(a), (f),
                      and (g);

             m.       a judgment declaring that Defendants have induced and continue to induce the
                      infringement of the Asserted Patents;
                                                        2

    MEI 30290577v.1
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 4 of 20 PageID: 38957




             1v.       a judgment permanently enjoining Defendants from engaging in the commercial
                       manufacture, use, sale, offer to sell and/or importation of the Accused Products and
                       anything that is not more than colorably different than the Accused Products until
                       the expiration of the Asserted Patents, or alternatively, for ongoing royalties for
                       Defendants' ongoing infringement;

             v.        a judgment declaring that Defendants' infringement of the Asserted Patents 1s
                       willful and that Eagle View is entitled to enhanced damages;

             v1.       a judgment declaring that EagleView is entitled to damages including lost profits
                       to compensate EagleView for Defendants' infringement, including price erosion
                       damages;

             v11.      a judgment declaring that EagleView is entitled to damages of at least a reasonable
                       royalty to compensate EagleView for Defendants' infringement;

             vn1.      a judgment declaring that EagleView is entitled to an accounting 1 and pre- and post-
                       judgment interest;

             1x.       a judgment declaring that this is an exceptional case and awarding EagleView its
                       attorneys' fees and costs; and

             x.        a judgment declaring that Defendants have failed to establish each of the
                       affirmative defenses listed in their Second Amended Answer, Affirmative
                       Defenses, Counterclaims, and Jury Demand (Dkt. No. 238) 2 •

    6.       Defendants seek:

             1.        a judgment declaring that the Asserted Claims are invalid;

             11.       a judgment declaring that they do not infringe, have not infringed, and are not liable
                       for infringement of any of the Asserted Claims and that there is no basis for
                       assertion of willful infringement;

         Defendants dispute that EagleView is entitled to an accounting because Plaintiff failed to
         request relief in the form of an accounting. Plaintiff disagrees with Defendants' position. For
         example, Plaintiffs first amended complaint requested "damages arising from Xactware's and
         Verisk' s infringement" and further sought "other and further relief as the Court may deem just
         and proper." Dkt. No. 30. Plaintiff is thus properly seeking an accounting. See Power
         Integrations, Inc. v. Fairchild Semiconductor Int'/, Inc., 711 F.3d 1348 (Fed. Cir. 2013); see
         also Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197 (Fed. Cir. 2010).
    2
         On March 28, 2018, the Court granted EagleView's motion to dismiss the inequitable conduct
         counterclaim (Count XIX) in Defendants' Second Amended Answer, and to strike from the
         Answer Defendants' Twelfth Affirmative Defense of inequitable conduct. See Dkt. Nos. 408
         and 409. As such, Defendants' inequitable-conduct defense and counterclaim are no longer at
         issue in this case.

                                                         3

    MEI 30290577v. I
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 5 of 20 PageID: 38958




             m.        a judgment declaring that EagleView is not entitled to any damages-whether as
                       lost profits, price erosion, reasonable royalty, or otherwise;

             1v.       a judgment declaring that EagleView is not entitled to pre- or post-judgment
                       interest;

             v.        a judgment rejecting Eagle View's request for attorneys' fees and costs;

             v1.       a judgment declaring that Eagle View has failed to establish each of the claims in
                       its amended complaint dated November 30, 2015 along with a dismissal of its
                       amended complaint with prejudice (Dkt. No. 30);

             Vil.      a judgment declaring that Defendants have prevailed on their Counterclaims
                       asserted against Eagle View;

             Vilt.     a permanent injunction prohibiting EagleView, its officers, its agents, its servants,
                       its employees, its attorneys, and those in active concert or participation with them
                       directly or indirectly from asserting or threatening to assert infringement of any of
                       the Asserted Claims against Defendants or any of their agents, employees,
                       representatives, strategic business partners, distributors, contractors, customers,
                       advisors, and investors; and

             1x.       a judgment declaring that this is an exceptional case under 35 U.S.C. § 285 in favor
                       of Defendants and awarding Defendants their attorneys' fees, costs, and expenses.

    PART II.           STIPULATED FACTS

             The parties have stipulated to the facts attached at Tab 2.

    PART III.          PLAINTIFF'S CONTESTED FACTS

             Plaintiffs statement of the facts it intends to prove at trial is attached at Tab 3.

    PART IV.           DEFENDANTS' CONTESTED FACTS:

             Defendants' statement of the facts they intend to prove at trial is attached at Tab 4.

    PART V.            WITNESSES AND SUMMARY OF TESTIMONY:
       ~
       O
                  ,
             Absent
                       \€-"~
                       tm:
                                      o-r co v~-\-)
                             extramdinary sho .. iR~ d @.QQS eaHs~, only the witnesses whose names and

    addresses are listed herein will be permitted to testify at the time of trial. The listing of a witness

    on a party's witness list does not require that party to call that witness to testify, either in person



                                                         4

    MEI 30290577v. l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 6 of 20 PageID: 38959




    or by deposition. In the event a party seeks to call a substitute witness, the parties agree they will

    make an application to the Court to amend the Joint Final Pretrial Order.

             A.        Plaintifrs Witnesses and Summary of Their Testimony

             Information concerning Plaintiff's witnesses is attached at Tab SA.




             B.        Defendants' Witnesses and Summary of Their Testimony

             Information concerning Defendants' witnesses is attached at Tab SB.

    PART VI.           EXPERT WITNESSES:

             Any expert not listed in this portion of the Joint Final Pretrial Order shall not be pennitted

    to testify at the time of trial. Additionally, the curriculum vitae of every expert expected to testify

    at the time of trial shall be attached to this Joint Final Pretrial Order.

    1.       Plaintifrs expert witnesses are:

             a) Robert L. Stevenson, Ph.D. (curriculum vitae attached at Tab 6A)

             b) Jonathan I. Arnold, Ph.D. (curriculum vitae attached at Tab 6B)



    2.       Defendants' expert witnesses are:

             •    Geoff Cohen, Ph.D. (curriculum vitae attached at Tab 6C)

             •    Joseph Mundy, Ph.D. (curriculum vitae attached at Tab 6D)

             •    Philip Green (curriculum vitae attached at Tab 6E)




                                                        5

    MEI 30290577v. I
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 7 of 20 PageID: 38960




    PART VII.         EXHIBITS3

             The parties are not required to list exhibits that will be used, if at all, only for impeachment.4

               A.     Plaintifrs Exhibits and Defendants' Objections

             A list of Plaintiffs exhibits that it may offer into evidence is attached at Tab 7A.

    Defendants' objections are also contained in the list.

               B.     Defendants' Exhibits and Plaintifrs Objections

             A list of Defendants' exhibits that it may offer into evidence is attached at Tab 7B.

    Plaintiff's objections are also contained in the list.

    PART VIII. LAW

             A.       Plaintifrs Statement of the Legal Issues in this Case

             Plaintiff's statement of the legal issues in this case is attached at Tab SA.

             B.       Defendants' Statement of the Legal Issues in this Case

             Defendants' statement of the legal issues in this case is attached at Tab SB.




    3
        To the extent the Court's ruling on the parties' motions in limine impacts the admissibility of
        any exhibits on the parties' exhibit list, the parties may serve redacted exhibits in accordance
        with the Court's ruling.
    4
        On April 15, 2019, the Parties supplemented the following documents underlying the parties'
        respective damages calculations with additional data through March 2019: EV01427937;
        EV01552476; EV01553685; EV01553466; EV01553683; XW00942354; XW00942356. By
        May 3, 2019, the Parties may provide updated damages calculations based solely on this
        additional data; the Parties may not otherwise provide new, revised, or updated expert opinions
        regarding damages.

                                                         6

    MEI 30290577v.1
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 8 of 20 PageID: 38961




    PART IX.           MISCELLANEOUS

               A.      Motions in Limine5

                       1.    Plaintiff intends to file the following Motions in limine:

                       1.    Exclude any argument, evidence, testimony, or reference to irrelevant,
                             potentially inflammatory remarks, concerning, for example, race, politics,
                             or sex.

                       2.    Exclude any argument, evidence, testimony, or suggestion that any of
                             Defendants' technology is invalidating prior art to the Asserted Patents,
                             including Aerial Sketch v .1.

                       3.    Exclude any argument, evidence, or testimony regarding Defendants'
                             patents, including any suggestion that the existence of Defendants' patents
                             is a reason they do not infringe the Asserted Patents.

                       4.    Exclude any argument, evidence, or testimony regarding Defendants'
                             stricken and dismissed inequitable conduct defense and/or counterclaim,
                             and regarding the parties dropping patents and claims from this action.

                       5.    Exclude any argument, evidence, testimony, or reference to any of
                             Defendants' invalidity theories estopped by inter partes review decisions.

                       6.    Exclude any argument, evidence, or testimony that Xactware does not and
                             did not willfully infringe the asserted patents.

                       7.    Exclude any argument, evidence, or testimony that is inconsistent with the
                             Court's claim constructions or the parties' stipulated constructions.

                       8.    Exclude any argument, evidence, or testimony relating to any prior legal
                             disputes or litigation between the parties, specifically Eagle View
                             Technologies, Inc. v. Xactware Solutions, Inc., No. 2:12-cv-01913 (W.D.
                             Wash. Oct. 29, 2012).

                       9.    Exclude any argument, evidence, or testimony related to any equitable
                             issues to be decided by the Court, including references to Vista and the Vista
                             and Verisk Merger Agreements.

                       11.   Defendants intend to file the following motions in limine:

                       1.    Exclude references to inter partes review proceedings concerning the
                             Asserted Patents or any other patent previously asserted in this case, and

    5
        See Footnote 3.

                                                        7

    MEI 30290577v. J
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 9 of 20 PageID: 38962




                            any subsequent appeals of these inter partes review proceedings to the
                            Court of Appeals for the Federal Circuit (collectively, the "IPR
                            Proceedings"), as well as transcripts or recordings of hearings and oral
                            argument in the IPR Proceedings, briefs and other documents from the IPR
                            Proceedings containing attorney argument, expert testimony from the IPR
                            Proceedings, and the results of and any documents containing rulings and
                            decisions in the IPR Proceedings.

                       2.   Exclude any argument, evidence, testimony, or suggestion that Eagle View
                            is entitled to any pre-issuance damages under a provisional rights theory
                            pursuant to 35 U.S.C. §154(d). 6

                       3.   Exclude any argument, evidence, or testimony regarding the statements
                            made by Scott Stephenson in connection with the January 15, 2014 investor
                            call.

                       4.   Preclude Plaintiff from presenting, proffering, or relying on any argument,
                            evidence, or testimony regarding the Doctrine of Equivalents. 7

                       5.   Exclude any argument, evidence, or testimony regarding, and preclude
                            Plaintiff from relying whatsoever on the following, per previous Order of
                            this Court (Dkt. 330):

                                   a.          The Doctrine of Equivalents, including the following
                                               arguments or theories, which were stricken by the Court:

                                          1.          that a "roof estimation module" may be logically or
                                                      physically split or separated between different
                                                      software threads, processes, tools, widgets,
                                                      components, processors, cores, computers, network
                                                      devices, or applications, or be implemented by
                                                      means of parallel and distributed computing, such
                                                      as splitting a program between multiple distinct
                                                      hardware components or across networked devices


    6   During the Parties' conference, Plaintiff indicated it would be willing to stipulate on this issue.
        At Plaintiff's request, Defendants have proposed the following stipulation: "Plaintiff will not
        present any argument, evidence, testimony, or suggestion that EagleView is entitled to any
        pre-issuance damages or pre-reexamination certificate issuance damages." Defendants await
        Plaintiff's response.

    7
        At Plaintiff's request, Defendants have proposed the following stipulation: "Plaintiff will not
        present, proffer, or rely on any argument, evidence, or testimony regarding any theory of
        infringement under the Doctrine of Equivalents." Defendants await Plaintiff's response.


                                                         8

    MEI 30290577v. I
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 10 of 20 PageID: 38963




                                                      and still meet the limitations of the asserted claims;
                                                      and

                                         11.          that a "memory" on separate hardware boxes, such
                                                      as hard drives, flash drives, RAM, processor caches,
                                                      network storage, servers storing information over a
                                                      network or the Internet still meets the limitations of
                                                      the asserted claims.

                                    b.         Source code Bates-numbered higher than XWSC648;

                                    c.         Plaintiff's amended L. Pat. R. 3.2(b) disclosures listed in
                                               their July 12 and 19, 2017 supplemental answers to
                                               interrogatory 7, regarding documents and source code
                                               evidencing conception and reduction to practice; and

                                    d.         Plaintiff's new conception and reduction to practice dates
                                               in their July 12 and 19, 2017 answers to Interrogatory 7, to
                                               the extent the new dates are based on Plaintiff's stricken
                                               documents and source code. 8


        During the Parties' conference, Plaintiff indicated that it would be willing to stipulate on this
        issue. At Plaintiff's request, Defendants have proposed the following stipulation: "Plaintiff
        will not, per previous Order of this Court (Dkt. 330), present any argument, evidence, or
        testimony regarding:

             1.   theories raised under the Doctrine of Equivalents, including the theories, previously
                  stricken by the Court, that: ( 1) a "roof estimation module" may be logically or
                  physically split or separated between different software threads, processes, tools,
                  widgets, components, processors, cores, computers, network devices, or applications,
                  or be implemented by means of parallel and distributed computing, such as splitting a
                  program between multiple distinct hardware components or across networked devices
                  and still meet the limitations of the asserted claims; and (2) a "memory" on separate
                  hardware boxes, such as hard drives, flash drives, RAM, processor caches, network
                  storage, servers storing information over a network or the Internet still meets the
                  limitations of the asserted claims;

             11. theories based on source code with Bates numbers higher than XWSC648;

             iii. theories presented in Plaintiff's amended L. Pat. R. 3.2(b) disclosures listed in their
                  July 12 and 19, 2017 supplemental answers to interrogatory 7, regarding documents
                  and source code evidencing conception and reduction to practice; and

             1v. Plaintiff's new conception and reduction to practice dates in their July 12 and 19, 2017
                 answers to Interrogatory 7, to the extent the new dates are based on Plaintiff's stricken
                 documents and source code.

                                                          9

    MEI 30290577v. I
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 11 of 20 PageID: 38964




                      6.    Exclude any argument, evidence, or testimony regarding or referring in any
                            way to House Report, including that House Report practices or embodies
                            any element of any Asserted Claim.

                      7.    Exclude any argument, purported evidence, testimony, or suggestion of
                            direct infringement by Verisk, infringement by Verisk pursuant to 3 5 U.S. C.
                            § 27l(g), infringement of the '737 patent by Xactware pursuant to 35 U.S.C.
                            § 27l(f)(l) or (2), or any other theory of infringement not disclosed in
                            EagleView's Second Amended Disclosure of Asserted Claims and
                            Infringement Contentions Pursuant to L. Pat. R. 3 .1.

                      8.    Exclude any argument, evidence, testimony, or suggestion that Eagle View
                            is entitled to an accounting or any other relief not requested in the First
                            Amended Complaint. 9

                      9.    Preclude Plaintiff from presenting, proffering, introducing or relying upon
                            (a) any argument or testimony that the firm of Mc Carter & English, LLP,
                            counsel for Defendants, represented Verisk in any attempted acquisition of
                            Eagle View; and (b) any documentary evidence that is not redacted to
                            remove portions that have been identified to Plaintiff as privileged or
                            otherwise reference the firm of McCarter & English, LLP or the names of
                            any of its attorneys, including exhibits PTX-916 and PTX-929.


               B.     Order of Presentation

                 Subject to the Court's approval, the parties have agreed as follows:

                      1.    Plaintiff will present its opening statement first followed by Defendants'
                            opening statement.

                      2.    Plaintiff has the burden of proof on patent infringement. As such, Plaintiff
                            will present its case-in-chief first, followed by Defendants' case-in-chief in
                            response to Plaintiff.




        Defendants await Plaintiffs response.
    9
        At Plaintiffs request, Defendants have proposed the following stipulation: "If Plaintiff
        prevails, Plaintiff may be entitled to an accounting limited to the post-verdict infringing sales,
        if any, that are substantially related to the direct infringement by Defendants that the Court
        finds supported by the existing record. See Power Integrations, Inc. v. Fairchild
        Semiconductor Int'!, Inc., 71 l F.3d 1348, 1380 (Fed. Cir. 2013)." Defendants await Plaintiffs
        response.

                                                      10

    MEI 30290577v.1
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 12 of 20 PageID: 38965




                      3.    Defendants have the burden of proof on patent invalidity.             As such,
                            invalidity will be part of Defendants' case-in-chief.

                      4.    Plaintiff will then present its case in response to Defendants' invalidity case.


             C.       Time Allotted to Each Party

                      1.    Subject to the Court's approval, the parties will provide opening statements
                            of up to 60 minutes for Plaintiff and up to 60 minutes for Defendants.

                      2.    Subject to the Court's approval, the parties will have equal time to present
                            their cases.

             D.       Witnesses

                      1.    The parties agree that any fact witnesses, except for a party representative
                            attending trial, appearing in person shall be sequestered until he/she
                            testifies, and any trial testimony preceding the testimony of the fact witness
                            cannot be disclosed to that witness directly or indirectly.

                      2.    Regarding the order of witnesses, Plaintiff proposes: Each fact witness
                            presenting live testimony may testify only once during each segment of the
                            trial (e.g., once in Plaintiffs case-in-chief, once in Defendants' case-in-
                            chief, and once in Plaintiffs rebuttal). The parties may call witnesses on
                            either party's "Will Call for Live Testimony" list or "May Call for Live
                            Testimony or by Deposition" list.

                      3.    Regarding the order of witnesses, Defendants propose: Neither party will
                            call any witness listed in the opposing party's "Will Call for Live
                            Testimony" list during presentation of that party's case-in-chief, unless such
                            witness has previously been called to testify. Each fact witness presenting
                            live testimony at trial will testify once, and as such, the scope of cross
                            examination may exceed the scope of the direct examination.
                            Notwithstanding the foregoing, the parties may call their own witnesses in
                            rebuttal even if they previously testified at trial. Defendants oppose any
                            attempt by Plaintiff to call Defendants' witnesses to testify during Plaintiff's
                            case-in-chief.

                      4.    Pursuant to the Court's April 8, 2019 order (Dkt. 573), and by agreement of
                            the Parties, Defendants took the deposition of Hugh West on April 23, 2019.


             E.       Additional Stipulations

                      1.     Witnesses. By 7:00 p.m. Eastern Time two calendar days before the
                             expected trial day on which a witness will be called to testify, each party

                                                       11

    MEI 30290577v.l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 13 of 20 PageID: 38966




                           will identify by email to the opposing party the witnesses it intends to call
                           on that trial day, the order in which those witnesses will be called, and
                           whether those witnesses will be called live or by deposition (if deposition
                           designations are to be played in court). For example, for witnesses expected
                           to be called on Monday, June 10, 2019, notice shall be given by 7:00 p.m.
                           Eastern Time on Saturday, June 8, 2019.

                      2.   Playing of Deposition Designations. To the extent that the Court requests
                           that the parties play a witness's designations at trial, all portions of the
                           testimony designated by any party will be played at the same time, including
                           the parties' affirmative designations and counter-designations.          All
                           designated testimony will be introduced in the sequence in which the
                           testimony was originally given.

                      3.   Documents. Legible photostatic or other copies of documents (or portions
                           thereof) may be marked for identification, and offered and received in
                           evidence at the trial, with the same force and effect as the originals, subject
                           to correction should error appear and subject to any and all objections as
                           could be made to the original thereof. The originals of such copies shall be
                           available for inspection at the trial upon reasonable notice.

                      4.   Exhibits.

                           a.     Any exhibit listed by a party may be offered as an exhibit by that
                                  party or by another party, subject to any evidentiary objections by
                                  the opposing party.

                           b.     Any exhibit, once admitted at trial, may be used equally by any
                                  party, subject to the Federal Rules of Evidence.

                           c.     The parties agree that the listing of an exhibit by a party does not
                                  waive any objections that such party may have by the use of the
                                  same exhibit by another party.

                           d.     The parties agree that any description of a document or other
                                  material on an exhibit list is provided for convenience only and shall
                                  not be used as an admission or otherwise as evidence regarding the
                                  document or material.

                           e.     With the exception of documents subject to the parties motions in
                                  limine, the parties agree that they will not dispute the authenticity of
                                  any document that was produced during discovery, which on its face
                                  appears to have been authored by an employee or officer of the
                                  producing party, or by a third-party engaged by the producing party
                                  in the ordinary course of business, and that such documents shall be
                                  deemed prima facie authentic, subject to the right of the party
                                  against whom such a document is offered to adduce evidence to the
                                                     12

    MEI 30290577v.1
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 14 of 20 PageID: 38967




                                  contrary and subject to any contrary determination or ruling by the
                                  Court.

                           f.    Plaintiff's demonstratives will be identified with PDX numbers.

                           g.    Defendants' demonstratives will be identified with DDX numbers.

                           h.    The parties agree that if any party removes or otherwise withdraws
                                 an exhibit from its Exhibit List, another party may amend its Exhibit
                                 List to include that same exhibit. The parties also agree that the
                                 parties may make objections to such exhibit, other than an objection
                                 based on untimely listing.

                      5.   Objections to Deposition Designations Played in Court. If the Court
                           elects to hear deposition testimony played during trial, the following
                           procedures will apply:

                           a.     The introducing party will identify the particular designated
                                  deposition testimony (by page and line) from its previous
                                  designations that is actually intended to be played or read at trial, or
                                  a disclosure that all pages and lines previously designated will be
                                  played, by 7:00 p.m. Eastern Time two calendar days before
                                  introducing the deposition testimony. For avoidance of doubt, if the
                                  introducing party intends to play or read designated testimony on
                                  Monday, June 10, 2019, notice shall be given by 7:00 p.m. Eastern
                                  Time on Saturday, June 8, 2019. The advanced notification
                                  provision for designations does not apply to designations to be used
                                  during cross-examination.

                           b.     By 8:30 p.m. Eastern Time the same day, the other party will
                                  identify any specific pages and lines from its counter-designations
                                  that it wishes to be introduced, pursuant to Fed. R. Civ. P. 32(a)(6),
                                  and any testimony to which it continues to object.

                           c.     By 9:30 p.m. Eastern Time the same day, the introducing party will
                                  identify any counter-designated testimony to which it continues to
                                  object.

                           d.     By 10:30 p.m. Eastern Time the same day, the parties shall meet and
                                  confer to resolve any objections to designated deposition testimony.

                           e.     If objections to disputed testimony are not resolved by this process,
                                  the parties shall present such objections to the Court on the next trial
                                  day (the day before the intended deposition use).

                           f.     If a party opts to introduce deposition testimony, any counter-
                                  designation of that same witnesses' testimony must be submitted in
                                  the same medium. Any objections or attorney colloquy included in
                                                    13

    MEI 30290577v.1
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 15 of 20 PageID: 38968




                                   the designated testimony should be removed unless required to
                                   clarify the record (i.e. discussion of scope of 30(b )(6) testimony).

                            g.     The party electing to introduce deposition testimony shall be
                                   responsible for putting together the video file of the deposition
                                   designations and any counter designations not objected to by the
                                   parties, and the video files must be exchanged in the same manner
                                   as demonstrative exhibits used for direct examination, as governed
                                   by Paragraph 9(c), i.e. by 7:00 p.m. Eastern Time the day before the
                                   deposition testimony will be introduced.

                       6.   Exhibits Introduced Through Deposition Designations. If designated
                            testimony to be played in open court includes the use of an exhibit to which
                            a party has asserted an objection, such objections will be handled in the
                            same manner as the procedures set forth for the resolution of objections to
                            exhibits to be used on direct examination pursuant to Paragraph 8 below.

                       7.   Exchange of Exhibits for Direct Examinations or Opening Statements.

                            a.     For exhibits to be used in connection with direct examination of fact
                                   witnesses, each party will provide by e-mail to the opposing party a
                                   list of all exhibits to be used, other than demonstratives, whose
                                   exchange shall be governed by Paragraph 9 below, by 7:00 p.m.
                                   Eastern Time one calendar day before they will be used at trial. For
                                   example, for exhibits to be used in a direct examination of a fact
                                   witness who is disclosed as testifying on Monday, June 10, 2019,
                                   the witness' exhibits shall be disclosed by 7:00 p.m. Eastern Time
                                   on Sunday, June 9, 2019. The party receiving identification of
                                   exhibits intended for use in direct examination will inform the
                                   identifying party of any objections by 9:00 p.m. Eastern Time that
                                   same day. The parties will meet and confer as soon as possible
                                   thereafter to resolve such objections, but in any event by 10:00 p.m.
                                   Eastern Time that same day.

                            b.     For exhibits to be used in connection with direct examination of
                                   expert witnesses, each party will provide by e-mail to the opposing
                                   party a list of all exhibits to be used, other than demonstratives,
                                   whose exchange shall be governed by Paragraph 9 below, by 7:00
                                   p.m. Eastern Time two calendar days before they will be used at
                                   trial. For example, for exhibits to be used in a direct examination of
                                   an expert witness who is disclosed as testifying on Monday, June
                                   10, 2019, the expert witness' exhibits shall be disclosed by 7:00 p.m.
                                   Eastern Time on Saturday, June 8, 2019. The party receiving
                                   identification of exhibits intended for use in direct examination will
                                   inform the identifying party of any objections by 6:00 p.m. EST the
                                   following day. The parties will meet and confer as soon as possible

                                                     14

    MEI 30290577v. I
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 16 of 20 PageID: 38969




                                   thereafter to resolve such objections, but in any event by 9:00 p.m.
                                   Eastern Time the following day.

                            c.     For exhibits to be used in connection with opening statements, each
                                   party will provide by e-mail to the opposing party a list of all
                                   exhibits to be used, other than demonstratives, whose exchange shall
                                   be governed by Paragraph 9 below, by noon Eastern Time the day
                                   before opening statements. The party receiving identification of
                                   exhibits for opening statements will inform the party identifying the
                                   exhibits of any objections by 3:00 p.m. Eastern Time that same day,
                                   and the parties will meet and confer as soon as possible thereafter to
                                   resolve such objections, but in any event by 6:00 p.m. Eastern Time
                                   that same day. If good faith efforts to resolve the objections fail, the
                                   party objecting to the demonstratives may bring its objections to the
                                   Court's attention prior to the opening statement.

                            d.     The advanced notification provision for exhibits does not apply to
                                   exhibits to be used during cross-examination, whether for
                                   impeachment or to be offered into evidence.

                            e.     Any party may use an exhibit that is listed on the other party's
                                   exhibit list, subject to the other party's opportunity to object to its
                                   introduction and subject to all applicable evidentiary objections.
                                   Any exhibit, once admitted at trial, may be used equally by any
                                   party, subject to the Federal Rules of Evidence.

                       8.   Objections to Exhibits to be used on Direct Examination. If good faith
                            efforts to resolve the objections fail, the party objecting to the exhibits may
                            bring its objections to the Court's attention when the exhibit is offered into
                            evidence.

                       9.   Exchange of Demonstrative Exhibits.

                            a.     The party seeking to use a demonstrative exhibit will provide a color
                                   representation of the demonstrative to the other side in PDF,
                                   PowerPoint, or some other commonly viewable format according to
                                   the schedule below. However, for video or animations, the party
                                   seeking to use the demonstrative will provide it to the other side via
                                   FTP or on a DVD, CD, or USB drive. For irregularly sized physical
                                   demonstrative exhibits, the party seeking to use the demonstrative
                                   will provide a color representation as a PDF of 8.5 x 11 inch copies
                                   of the exhibits and make the original available for inspection by the
                                   opposing party.

                            b.     For demonstrative exhibits to be used in connection with opening
                                   statements, each party will exchange by e-mail or FTP PDFs, or by
                                   courier a DVD, CD or USB drive, of such demonstrative exhibits by
                                                      15

    MEI 30290577v. l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 17 of 20 PageID: 38970




                            noon Eastern Time the day before opening statements. The party
                            receiving identification of demonstrative exhibits for opening
                            statements will inform the party identifying the exhibits of any
                            objections by 3:00 p.m. Eastern Time that same day, and the parties
                            will meet and confer as soon as possible thereafter to resolve such
                            objections, but in any event by 6:00 p.m. Eastern Time that same
                            day. If good faith efforts to resolve the objections fail, the party
                            objecting to the demonstratives may bring its objections to the
                            Court's attention prior to the opening statement.

                       c.   For demonstrative exhibits to be used in connection with direct
                            examination of fact witnesses, each party will exchange by e-mail
                            or FTP PDFs, or by courier a DVD, CD or USB drive, of such
                            demonstrative exhibits by 7:00 p.m. Eastern Time the day before
                            they will be used at trial. To clarify, if a party plans to use
                            demonstrative exhibits in the morning of a Monday, the party will
                            need to exchange the demonstrative exhibits by Sunday 7:00 p.m.
                            Eastern Time. The party receiving identification of demonstrative
                            exhibits will inform the party identifying the exhibits of any
                            objections by 9:00 p.m. Eastern Time, and the parties will meet and
                            confer as soon as possible thereafter to resolve such objections, but
                            in any event by 10:00 p.m. Eastern Time that same day. If good
                            faith efforts to resolve the objections fail, the party objecting to the
                            demonstratives may bring its objections to the Court's attention prior
                            to the witness for whom the demonstratives were created being
                            called to the stand.

                       d.   For demonstrative exhibits to be used in connection with direct
                            examination of expert witnesses, each party will exchange by e-mail
                            or FTP PDFs, or by courier a DVD, CD or USB drive, of such
                            demonstrative exhibits by 7:00 p.m. Eastern Time two calendar days
                            before they will be used at trial. To clarify, if a party plans to use
                            demonstrative exhibits in the morning of a Monday, the party will
                            need to exchange the demonstrative exhibits by Saturday 7:00 p.m.
                            Eastern Time. The party receiving identification of demonstrative
                            exhibits will inform the party identifying the exhibits of any
                            objections by 6:00 p.m. Eastern Time the following day, and the
                            parties will meet and confer as soon as possible thereafter to resolve
                            such objections, but in any event by 9:00 p.m. Eastern Time that
                            same day. If good faith efforts to resolve the objections fail, the
                            party objecting to the demonstratives may bring its objections to the
                            Court's attention prior to the witness for whom the demonstratives
                            were created being called to the stand.




                                               16

    MEI 30290577v. l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 18 of 20 PageID: 38971




                                e.      There is no obligation to disclose demonstratives that will be created
                                        during live testimony or that will be used or created during cross
                                        examination.

                      10.       Protective Order. The Court has entered a Discovery Confidentiality Order
                                to safeguard the confidentiality of certain of the parties business and
                                technical information, as well as that of third parties.

    PARTX.            JURY TRIAL

             1.       Trial is scheduled to commence on June 10, 2019 (D.E. 565).

            2.        The Parties believe the trial commencing on June 10, 2019 can be completed in 10
                      business days.                                                                             /rJ.
            3.        Deadlines:        L<;:v\)e..c::*--\-,,~~ S                                                 CJ't
                             ,. Motions in Limine:                                               f'1   ~~               ·
                                     a) Opening Submissions: May 2, 2019

                                     b) Opposition Submissions: May 16, 2019

                                     c) Reply Submissions: May 23, 2019

                            11. Trial Brief: June 3, 2019

                        m. Jury Instructions: June 3, 2019

                            1v. Voir Dire Questions: June 3, 2019

                            v. Jury Questionnaire 10 : June 3, 2019


                                        CONCLUDING CERTIFICATION

             We hereby certify by the affixing of our signatures to this Joint Final Pretrial Order that it

    reflects the efforts of all counsel and that we have carefully and completely reviewed all parts of

    this Order prior to its submission to the Court. Further, it is acknowledged that amendments to this




    10
         Subject to the Court's approval, and to the extent the parties agree upon a jury questionnaire
         to be provided to the jury, the parties will submit an agreed-upon questionnaire.

                                                            17

    MEI 30290577v.l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 19 of 20 PageID: 38972




    Joint Final Pretrial Order will not be permitted except where the Court determines that manifest

    injustice would result if the amendment is not allowed.

    Dated: April 30, 2019

     s/Liza M Walsh                                   s/Scott S. Christie

     Liza M. Walsh                                    Scott S. Christie
     Hector D. Ruiz                                   Matthew A. Sklar
     Eleonore Ofosu-Antwi                             Ravin R. Patel
     WALSH PIZZI O'REILLY FALANGA                     MCCARTER & ENGLISH, LLP
     LLP One Riverfront Plaza                         Four Gateway Center
     103 7 Raymond Boulevard, Suite 600               100 Mulberry Street
     Newark, NJ 07102                                 Newark, New Jersey 07102
     (973) 757-1100                                   (973) 848-5388

     Adam R. Alper                                    Lee Carl Bromberg
     Brandon H. Brown                                 Wyley S. Proctor
     KIRKLAND & ELLIS LLP                             Brian M. Seeve
     555 California Street                            Thomas R. Fulford
     San Francisco, CA 94104                          Thomas F. Foley
     (415) 439-1400                                   James Thomson
                                                      MCCARTER & ENGLISH, LLP
     Michael W. De Vries                              265 Franklin St.
     KIRKLAND & ELLIS LLP                             Boston, Massachusetts 02110
     333 South Hope Street                            (617) 449-6500
     Los Angeles, CA 90071
     (213) 680-8400                                   Counsel for Defendants

     Leslie M. Schmidt
     KIRKLAND & ELLIS LLP
     601 Lexington Ave
     New York, NY 10022
     (212) 446-4800

     Gianni Cutri
     Joel R. Merkin
     KIRKLAND & ELLIS LLP
     300 North LaSalle
     Chicago, IL 60654
     (312) 862-2000

     Counsel for Plaintiff



                                                    18

    MEI 30290577v. l
Case 1:15-cv-07025-RMB-JS Document 669 Filed 05/30/19 Page 20 of 20 PageID: 38973




            Entry of the foregoing Joint Final Pretrial Order is hereby APPROVED this CO~y of

   April, 2019.



                                   untl
                                   H     JOEL SCHNEIDER
                                          States Magistrate Judge
                                   United States District Court for the District of New Jersey




                                                19

    MEI 30290577v.l
